United States Patent and Trademark Office
    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov







Inventor: Gregory G. Raleigh			:
Application No. 16/679,262			:		Decision on Petition under
Filing Date: November 10, 2019		:		37 C.F.R. §§ 1.78(c) and 1.78(e)
Patent No. 11,412,366				:
Issue Date: August 9, 2022			:	
Attorney Docket No. RALEP030C2C1C1C1	:


This is a decision on the petition under 37 C.F.R. §§ 1.78(c) and 1.78(e) filed July 19, 2022, to accept unintentionally delayed claims under 35 U.S.C. §§ 119(e) and 120.

The petition is DISMISSED.

A renewed petition correcting the deficiencies identified in the instant decision may be filed.  The instant petition includes the required petition fee.  Therefore, the renewed petition does not need to include a petition fee.  The issuance of the instant decision does not toll or reset any time periods for reply set forth in any notice, Office action, or other communication issued by the Office setting a period for reply.

Untimeliness of Petition

The petition was filed after payment of the issue fee and prior to issuance of the patent.

A petition under 37 C.F.R. § 1.78 filed after payment of the issue fee and prior to the issuance of a patent must be accompanied by a request for continued examination (“RCE”) and a petition to withdraw from issuance.  The petition filed by applicant is not accompanied by a RCE or a petition to withdraw from issue.

A petition under 37 C.F.R. § 1.78 filed after issuance of an application as a patent, must include a request for a certificate of correction that corrects the benefit information on the front page of the patent.  A request for a certificate of correction has not been filed.

Any renewed petition filed in response to this decision must include a request for a certificate of correction along with the required fee for the request.

As will be discussed, the petition could not be granted even if the petition had been filed after issuance of the patent with a request for a certificate of correction.


Background

The following benefit claims are relevant to this decision:

       Benefit Claim      Application No.     Relationship1    Prior Application No.

(1)		This			CON		15977713	
(2)		15977713		CON		14952374
(3)		14952374		CON		13718952
(4)		13718952		CON		12695980
(5)		12695980		CIP		12695019
(6)		12695980		CIP		12695021
(7)		12695019		CIP		12380778
(8)		12695021		CIP		12380780
(9)		12695019		CLM		61270353
(10)		12695021		CLM		61252153
(11)		12380778		CLM		61206354
(12)		12380778		CLM		61206944
(13)		12380778		CLM		61207393
(14)		12380778		CLM		61207739
(15)		12380780		CLM		61206354
(16)		12380780		CLM		61206944
(17)		12380780		CLM		61207393
(18)		12380780		CLM		61207739

The application was filed without an application data sheet (“ADS”) on November 10, 2019.

A corrected ADS adding benefit claims was filed on December 4, 2019.  The added claims include, but are not limited to, benefit claims (1) to (7) set forth above.  The corrected ADS does not add benefit claims (8)-(18).

The petition and a corrected ADS seeking to add benefit claims (8)-(18) were filed on July 19, 2022.

Discussion

A petition under 37 C.F.R. §§ 1.78(c) and 1.78(e) must be accompanied by:  

(1) 	The reference required by 35 U.S.C. § 119(e) and 37 C.F.R. § 1.78(a)(3) to 
the prior filed provisional application(s) and required by 35 U.S.C. § 120 and 
37 C.F.R. § 1.78(d)(2) to the nonprovisional application(s); 
(2)  	The petition fee set forth in 37 C.F.R. § 1.17(m); and
(3) 	A statement that the entire delay between the date the claims were due under 
37 C.F.R. §§ 1.78(a)(4) and 1.78(d)(3) and the date the claims were filed was unintentional.  

The Petition Fails to Include an Acceptable Reference

When a benefit claim is based on a chain of applications, the benefit claim must make a reference to the first (earliest) application and every intermediate application and every intermediate application must make a reference to the first (earliest) application and every application after the first application and before such intermediate application.  See Encyclopaedia Brittanica, Inc., v. Alpine Elecs. of Am., Inc., 609 F.3d 1345 (Fed. Cir. 2010).
See also MPEP § 201.06(d).  The following example illustrating the need for a proper chain of priority is set forth in MPEP § 201.11:

If an applicant desires, for example, the following benefit claim: “this application 
is a continuation of Application No. C, filed ---, which is a continuation of 
Application No. B, filed ---, which claims the benefit of provisional Application 
No. A, filed ---,” then Application No. C must have a reference to Application 
No. B and provisional Application No. A, and Application No. B must have a 
reference to provisional Application No. A.

A review of the record in this case indicates appropriate references were not made in all of the intermediate applications.  Specifically, appropriate references were not made in Application 
No. 12/695,980.

If applicant wishes to add benefit claims (8)-(18) to this application, applicant must file a grantable petition under 37 C.F.R. §§ 1.78(c) and 1.78(e) adding benefit claims (7)-(18) to Application No. 12/695,980.

Any renewed petition filed in response to this decision should be fled after the submission         of a grantable petition in Application No. 12/695,980.  The renewed petition should explicitly state a grantable petition to add the necessary benefit claims has been filed in Application 
No. 12/695,980.

Request for Additional Information

The Office may require additional information concerning the period of delay in the submission of untimely benefit claims under  37 C.F.R. § 1.78.  See 37 C.F.R. §§ 1.78(c)(3) and 1.78(e)(3). 

The Office has issued a notice clarifying circumstances that will warrant the Office requesting additional information beyond a statement of unintentional delay.2  The notice states,

[The] USPTO will require additional information …when a petition to accept a delayed priority claim or benefit claim is filed more than two years after the date the priority or benefit claim was due….  Section 711.03(c) of the Manual of Patent Examining Procedure (MPEP) discusses the ‘‘unintentional’’ delay standard with respect to petitions to revive an abandoned application, but its discussion of the ‘‘unintentional’’ delay is generally applicable to any petition under the ‘‘unintentional’’ delay standard…  An applicant or patentee cannot meet the ‘‘unintentional delay’’ standard in 37 C.F.R. 1.55(e), 1.78(c) and (e), 1.137(a), or 1.378(b) if the entire delay is not unintentional. See MPEP 711.03(c), subsections II.C. through F.3

The instant petition was filed on July 19, 2022, which is more than two years after the expiration of the time periods to file the benefit claims.  Therefore, the Office is requesting information concerning the delay in the submission of the benefit claims.

This application was filed without an ADS on November 10, 2019.  A corrected ADS adding benefit claims was filed on December 4, 2019.  The corrected ADS does not add benefit 
claims (8)-(18).  Any renewed petition should provide the reason(s) the practitioner, who filed the corrected ADS, did not add benefit claims (8)-(18) when filing the corrected ADS.

In order for a petition under 37 C.F.R. § 1.78 to be grantable, the entire delay between the date the claim was due and the date the claim was filed must have been unintentional.  Any renewed petition should identify the approximate earliest date that applicant, or a practitioner representing applicant, first discovered the benefit claims of record did not include one or more of benefit 
claims (8) to (18).

In addition to the information requested above, the renewed petition should also include any additional information, which may be supported by documentary evidence, necessary to show the entire delay entire delay in filing the required reply from the due date for reply until the submission of a grantable petition under 37 C.F.R. § 1.137(a) was unintentional.  A discussion of the unintentional standard can be found in MPEP § 711.03(c)(II), subsections C through F.  

Further correspondence with respect to this matter may be submitted as follows:

By Internet:	A request for reconsideration may be filed electronically using EFS Web.4  			Document Code “PET.OP” should be used if the request is filed electronically.  
	
By mail:	Mail Stop Petition
		Commissioner for Patents
		P.O. Box 1450
		Alexandria, VA  22313-1450

By facsimile:	(571) 273-8300
		Attn: Office of Petitions

By hand:	U.S. Patent and Trademark Office
		Customer Service Window
		Randolph Building
		401 Dulany Street
		Alexandria, VA 22314

Telephone inquiries regarding this communication should be directed to Attorney Advisor Steven Brantley at (571) 272-3203. 

/Charles Steven Brantley/

Charles Steven Brantley
Attorney Advisor
Office of Petitions




    
        
            
        
            
        
            
        
            
        
            
    

    
        1 With respect to the relationship identified for each benefit claim, CON = “continuation of”, CIP = “continuation in part of”, DIV = “divisional of”, and CLM = “claims the benefit of”.
        2 Clarification of the Practice for Requiring Additional Information in Petitions Filed in Patent Applications and Patents Based on Unintentional Delay, 85 Fed. Reg. 12222 (March 2, 2020).
        3 Id. at 12223.
        4 General Information concerning EFS Web can be found at http://www.uspto.gov/patents/process/file/efs/index.jsp.